Citation Nr: 0611578	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  89-24 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left partial medial meniscectomy after December 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
October 1982.

The Board of Veterans' Appeals (Board) issued a decision in 
June 2005 in which it provided an explanation of the 
extensive procedural history of this appeal.  In that 
decision, the Board denied entitlement to the following 
issues then on appeal:  

1)  Entitlement to a rating in excess of 10 percent for 
residuals of a left partial medial meniscectomy prior to June 
2 1994;
2)  Entitlement to a rating in excess of 20 percent for 
residuals of a left partial medial meniscectomy during the 
period from June 2, 1994, to June 28, 1994;
3)  Entitlement to a rating in excess of 20 percent for 
residuals of a left partial medial meniscectomy during the 
period from August 1, 1994, to November 16, 1994;  
4)  Entitlement to a rating in excess of 20 percent for 
residuals of a left partial medial meniscectomy during the 
period from January 1, 1995, to October 23, 2001;  5)  
Entitlement to a rating in excess of 10 percent for residuals 
of a left partial medial meniscectomy during the period from 
October 24, 2001, to September 15, 2002; 
6)  Entitlement to an effective date earlier than August 29, 
1988, for the award of an increased 10 percent disability 
rating for residuals of a left partial medial meniscectomy.  

Additionally, in June 2005, the Board remanded for further 
development the remaining issue that was then on appeal:  
Entitlement to a rating in excess of 10 percent for residuals 
of a left partial medial meniscectomy after December 1, 2002.  
While the case was on remand, the RO issued a decision in 
August 2005 increasing to 20 percent the rating assigned for 
the veteran's service-connected left knee disability, 
effective December 1, 2002.  The development requested on 
remand was completed, and the case has been returned to the 
Board for continuation of appellate review.


FINDING OF FACT

The veteran's left knee disability is manifested by 
arthritis, painful motion, and no more than moderate 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a partial medial meniscectomy of the left knee 
based upon instability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (2005).

2.  A separate rating of 10 percent based upon for arthritis 
of the left knee with painful motion is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in February 2004, coupled with the Board's remand 
of June 2005, satisfied the duty to notify provisions.  The 
veteran has been accorded an examination for disability 
evaluation purposes, and there is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  Consequently, 
the Board finds that VA has met the duties to notify and 
assist as to the issue decided herein.  

While the initial denial of the claims from which the current 
appeal ensued was in August 1989, the veteran was thereafter 
provided examinations and this claim was readjudicated after 
appropriate notice was furnished the veteran.  To the extent 
that VA has failed to fulfill any duty to notify or assist 
the veteran, the Board finds that error to be harmless.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A 20 percent rating is warranted for dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

A 10 percent rating is warranted for removal of semilunar 
cartilage, when symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 
1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 
1998).  The General Counsel, in VAOPGCPREC 9-98, held that a 
separate rating for arthritis could be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  Even if 
the veteran technically has full range of motion but the 
motion is inhibited by pain, a compensable rating for 
arthritis under DC 5003 and 38 C.F.R. § 4.59 would be 
available.

VA General Counsel has also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3.

Analysis

A VA orthopedic examination, performed in July 2005, depicts 
the nature and extent of the meniscectomy residuals affecting 
the veteran's left knee.  The examiner stated that he had 
reviewed the claims file.  It was indicated that the veteran 
had undergone a medial arthrotomy and proximal meniscectomy 
of the left knee during service in the early 1980's; there 
had been several additional meniscectomies during postservice 
years.  Currently, the veteran complained of left knee 
instability, resulting in falls.  He indicated that he 
experienced "locking" of the knee about once or twice a 
year.  

Physical examination disclosed that the veteran walked with a 
mild antalgic limp.  No effusion of the left knee was 
detected.  There was mild pain on the patellofemoral 
compression test, and the veteran presented with a positive 
Apley test.  He had a negative Lachman's test and negative 
pivot shift test.  The examiner indicated that a review of 
the report of an MRI of the left knee, performed in May 2005, 
revealed a mild degree of degenerative osteoarthritis and a 
meniscal tear.  There was a suggestion of grade 1 and grade 2 
chondromalacia of the patella; the cruciate ligaments were 
intact.  The examiner linked episodes of locking to the 
meniscal tear.  It was the examiner's assessment that the 
veteran's reported frequent giving way of the left knee was a 
genuine phenomenon, as it was attributable both to 
disturbances in the tone of the medial meniscus and to grade 
1 and grade 2 chondromalacia patella.  

Residuals of a left partial medial meniscectomy may be rated 
on the basis of knee impairment involving recurrent 
subluxation or lateral instability under 38 C.F.R. § 4.71, 
Diagnostic Code 5257.  During the most recent examination for 
rating purposes referenced above, there were objective 
findings corroborating the veteran's subjective account of 
knee instability.  Clinically, chondromalacia was evidenced 
as positive findings on some, though not all tests that were 
performed to determine the stability of the knee joint.  So, 
at most, no more than moderate instability was demonstrated, 
and that is the level of impairment from the service-
connected residuals of a left partial medial meniscectomy 
that the RO has assigned, effective December 1, 2002.  
However, there is no probative evidence that the veteran's 
left knee manifests severe instability, and hence no basis 
for assignment of rating higher than 20 percent for left knee 
meniscectomy residuals since December 1, 2002.  

In addition to consideration of the veteran's left knee 
disability under Diagnostic Code 5257, the Board has also 
considered evaluation of the veteran's left knee disability 
under Diagnostic Code 5258 pertaining to dislocated semilunar 
cartilage.  It is unclear from current objective findings if 
the veteran's left knee disability currently includes 
dislocated semilunar cartilage.  Also, the July 2005 
examination did not confirm the presence of joint effusion.  
At the same time, however, there were clinical indications of 
knee pain and "locking," attributed to the postoperative 
residuals of meniscectomies.  In any event, the Board shall 
accept as true that the veteran's left knee is manifesting 
the full complex of signs and symptoms described under 
Diagnostic Code 5258.  Nevertheless, any manifestations of 
left knee disability, contemplated by Diagnostic Code 5258, 
are already included in the 20 percent rating assigned under 
Diagnostic Code 5257.

The veteran's left knee disability has been rated under 
Diagnostic Code 5259 pertaining to symptomatic removal of 
semilunar cartilage.  A 10 percent rating is the highest 
schedular rating provided under Diagnostic Code 5259.  Any 
symptomatic residuals of the left knee surgery are included 
in the 20 percent rating assigned under Diagnostic Code 5257.

However, the veteran's left knee disability is also 
manifested by degenerative arthritis.  The evidence shows 
that the veteran retains substantial range of motion in his 
left knee, despite pain on use.  At the most recent (July 
2005) VA examination, the veteran had flexion of about 100 
degrees and full extension.  Thus, the veteran does not have 
sufficient limitation of flexion or extension to justify a 
compensable rating under Diagnostic Code 5260 or Diagnostic 
Code 5261.  When the veteran was examined in May 2004 the 
examiner noted that the veteran's knee was painful on motion.  
Thus, the record establishes the presence of arthritis of the 
left knee with painful motion.  Accordingly, the criteria for 
a separate rating of 10 percent based upon arthritis with 
painful motion are met.

In reaching these conclusions, the Board has resolved all 
reasonable doubt in the veteran's favor.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 4.3.


ORDER

A rating in excess of 20 percent for residuals of a left 
partial medial meniscectomy based upon instability is denied.

A separate 10 percent evaluation for arthritis of the left 
knee is granted, subject to the law and regulations governing 
the payment of monetary benefits.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


